Citation Nr: 0025797	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-16 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total and permanent rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from September 1964 to March 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  

At the time of his April 2000 Board hearing, the RO submitted 
additional evidence to support his claims.  He waived RO 
consideration of this additional evidence.  38 C.F.R. 
§ 20.1304(c) (1999).


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD, and his claim 
for service connection for PTSD is supported by sufficient 
competent evidence to render the claim plausible and capable 
of substantiation.  

2.  The veteran served in Vietnam from March 1968 to March 
1969.  

3.  The veteran has presented plausible evidence to support 
his claim of entitlement to a permanent and total disability 
rating for nonservice-connected pension purposes.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  

2.  The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. 
§ 3.3 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

A well-grounded claim for service connection for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a case involving PTSD is the equivalent of in-service 
incurrence or aggravation; and [3] medical evidence of a 
nexus between service and the current PTSD disability." See 
Cohen v. Brown, 10 Vet. App. 128 (1997) (citations omitted).  

The Board finds that the veteran has satisfied the elements 
of a well-grounded claim for PTSD.  The veteran has been 
given a diagnosis of PTSD on multiple occasions, including 
during a VA examination dated in October 1998.  He has cited 
two specific stressors as the cause of his PTSD, both of 
which relate to his Vietnam service.  A written statement 
from his social worker at a veteran's service center shows 
that he was diagnosed with PTSD secondary to Vietnam combat 
experiences.  

II.  Pension

A claim for nonservice-connected pension benefits is well-
grounded if the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  
For purposes of determining whether a claim is well grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The Board finds that the veteran has in fact submitted a 
well-grounded claim for nonservice-connected pension, as he 
has demonstrated the requisite wartime service, has alleged 
and presented evidence of permanent and total disability 
productive of unemployability; and presented evidence of 
income that does not exceed the statutory limit.  See Vargas 
at 328.    


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  To this extent only, the appeal is granted.


REMAND

I.  PTSD

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran has presented medical records showing diagnoses 
of PTSD, and while there may be some issue as to whether 
these diagnoses are based on accurate or valid accounts of 
his stressor history, the veteran has, nonetheless, presented 
medical evidence establishing the required nexus between PTSD 
and his active service.  See Cohen, 10 Vet. App. at 128.  

The veteran's central contention is that he has PTSD as a 
result of exposure to two stressors.  He stated that sometime 
in 1968 or 1969, he saw an enemy rocket attack kill his 
comrade while working in a rock quarry near Pleiku, Vietnam.  
He believes he was with the 4th Infantry Division.  However, 
the veteran did not recall the person's name or the date of 
death.  

The veteran's service personnel records reflect that he 
served in Vietnam from March 1968 to March 1969, as a heavy 
vehicle driver with the 102nd Engineering Company from March 
1968 to August 1968 and with Company A of the 815th 
Engineering Battalion from August 1968 to February 1969.  The 
veteran was convicted at a special court martial of 
possessing marijuana at the Pleiku Air Base in January 1969, 
and was confined from late February 1969 until late March 
1969.  

The veteran has reported that he was involved in combat with 
the 14th Division in Vietnam.  He related that during his 
service as a truck driver, another soldier volunteered to get 
water from a reservoir.  That soldier was reportedly killed 
by an enemy rocket attack.

The veteran submitted various supporting statements made in 
response to a notice in a veterans' publication requesting 
supporting evidence.  One veteran stated that he was also in 
Pleiku at the same time as the veteran, and that he also 
pulled guard duty.  He related that his unit was mortared as 
well.  Another veteran stated that there were two rock 
quarries in the Pleiku area, and that one soldier was killed 
or wounded when a water truck was hit from enemy fire in June 
or July 1968.  Other statements were substantially similar.  
However, none of those who gave written statements said that 
they knew the veteran; indeed, one veteran specifically 
stated that he did not know the veteran, and another served 
in the area after the veteran had departed Vietnam. 

As the veteran has what can be characterized as clear 
diagnoses of PTSD related to his period of active service, 
verification of the occurrence of the claimed stressors from 
the United States Center for Research of Unit Records 
(USASCRUR) is required.  See 38 C.F.R. § 3.304(f) (1999); 
Zarycki v. Brown, 6 Vet. App. 91, 93 (1993).

In addition, in the event that the alleged stressors are 
verified, competent medical evidence is required to link any 
current PTSD symptomatology to the in-service stressor(s).  
In addition, the evidence must be able distinguish the degree 
to which the veteran's psychiatric symptomatology was caused 
by in-service stressors, and the extent to which the 
veteran's psychiatric problems were caused by other factors, 
such as his substance abuse problem or some other psychiatric 
disorder.  It is therefore the opinion of the Board, that the 
RO should refer the veteran's claims file to a panel of two 
VA board certified psychiatrists, to review the claims file, 
and all the medical evidence associated with it, in order to 
make those determinations.

II.  Pension

As indicated above, the Board has determined that the 
veteran's claim for nonservice-connected disability pension 
benefits is also well grounded.  Therefore, VA has a duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(1997).  This duty includes the conduct of a thorough and 
comprehensive medical examination and the securing of 
pertinent private and VA medical records.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  Where the available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination. Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993) (citing Proscelle v. Derwinski, 2 Vet. App 
629 (1992)).  The veteran has not had a thorough general VA 
medical examination at any pertinent time.  The Board 
believes such an examination could be helpful in evaluating 
his nonservice-connected disabilities.  

Therefore, this case is REMANDED for the following action:

1.  The RO should attempt to verify the 
occurrence of the purported stressors, 
and to the extent possible, the facts and 
circumstances surrounding the death of 
the above-referenced individual.  The RO 
should contact the United States Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197 as well as the 
National Archives and Records 
Administration, ATTN: NCPNA-O, 9700 Page 
Boulevard, St. Louis, Missouri 63132, and 
request copies of the morning reports for 
the veteran's unit pertinent to the 
events identified in the statements of 
the veteran as well as operational 
reports, lessons learned statements, or 
any other information regarding 
activities of the veteran's unit during 
the time frame cited that would shed 
light on the events related by the 
veteran.  In addition, the RO is 
requested to attempt to determine, to the 
extent possible, the location where the 
above-referenced individual was killed in 
relation to the veteran's documented 
area(s) of operations at those specific 
times.  An attempt should also be made to 
determine the likelihood of the constant 
mortar attacks described by the veteran.  
In this regard, the veteran's statements 
(or the RO's summary of the pertinent 
information contained therein), copies of 
the veteran's service personnel records, 
and a copy of his record of service (DD 
Form-214) should be forwarded to the 
appropriate source.

2.  The veteran should be examined by a 
panel of two VA psychiatrists to 
determine the nature and extent of any 
current psychiatric disorder.  Each 
psychiatrist should conduct a separate 
examination and correlate their findings.  
The examination reports should contain 
detailed accounts of all manifestations 
of psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the panel should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  The entire claims folder, 
and a copy of this remand must be made 
available to and reviewed by the 
examiners prior to the examinations.  The 
examiners are informed that any diagnosis 
reached should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran is 
found to have PTSD, the examiners are 
requested to identify the diagnostic 
criteria supporting the diagnosis.  Any 
necessary special studies or tests, 
including psychological testing, should 
be accomplished.  The examiners should 
express an opinion as to the etiology of 
any psychiatric disorder diagnosed and 
the likely onset of any psychiatric 
disorder(s) found.  Should PTSD be found, 
the examiners should report the 
circumstances of the veteran's 
independently verified stressors, and 
determine whether it is at least as 
likely as not that the diagnosed PTSD is 
related to service.  A complete rationale 
for all opinions and conclusions 
expressed should be given.

3.  The veteran should also be afforded a 
general medical examination to determine 
the nature and severity of all disorders 
which may be present for evaluation of 
his pension claim.  The examiner is 
requested to report complaints and 
clinical findings in detail and 
clinically correlate the complaints and 
clinical findings to a diagnosed 
disorder.  Any and all indicated 
evaluations, studies, tests, or 
specialized evaluations deemed necessary 
by the examiner should be accomplished.  
The examiner should, if possible, comment 
on any functional restrictions cause by 
pain.  The primary purpose of the 
examination is to assess the severity of 
the veteran's disabilities and to 
quantify the degree of industrial 
impairment caused by each disability.  
The examiner specifically is requested to 
comment and offer an opinion as to the 
degree of impairment in the veteran's 
capacity for performing substantially 
gainful employment that is produced by 
each disability and the overall 
impairment for performing substantially 
gainful employment produced by the 
combination of disorders.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (1999), copies of all 
pertinent medical records, the claims 
file, and a copy of this Remand should be 
made available to the examiner for review 
in connection with this examination.  

4.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand.  Any examination report failing 
to comply with the directives of this 
remand should be returned for corrective 
action.

5.  The RO should then adjudicate the 
veteran's claim for service connection 
for PTSD, as well as the claim for 
nonservice-connected pension.  If the 
benefit sought on appeal are not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case wherein all 
pertinent statutes and regulations must 
be fully set forth.  The veteran and his 
representative should then be afforded an 
opportunity to respond before the case is 
returned to the Board for further action.

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The veteran is free 
to submit any additional evidence he desires to have 

considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 



